Title: General Orders, 24 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 24th 1775
Parole Tunbridge:Countersign Ulster.


Lieut. William Ryan of Col. Nixons Regiment, tried by a General Court Martial of which Lieut. Col. Brickett was Presdt is found guilty of a breach of the 6th and 49th Articles of the Rules and Regulations for the Massachusetts Army and is unanimously

adjudged to be cashiered. The General approves the Sentence and orders it to take place immediately.
The Quarter Master General is to see that the different Brigades, or at least each Division of the Army, are provided with Armourers, sufficient to keep the Arms therein in proper repair—that they have proper places provided to work in, that they are properly attended to, to prevent impositions of any kind. He is also to employ Brickmakers under the Care of Capt. Francis of Col. Mansfield’s Regiment; and sett them to make Bricks immediately: The necessary attendance is to be applied for by Capt. Francis to the Adjutant General.
The Qr Mr General is also to receive from the General Court of the Massachusetts Government, or from such persons as they shall appoint, to deliver them; all the Shirts, Shoes, and Stockings, Breeches and Waistcoats, which have been provided by Order of their Committee of safety, for the Use of the Army; & settle for the same, and not deliver any from his Store, without an Order in writing from the Commander in Chief.
An exact Return of the Company of Artificers, under the Care of Mr Ayres, to be given in—where they have been to work, and how employed.
The General would be glad to have the Rules and Regulations of war (as established by the Continental Congress) returned to him signed, as he will thereupon proceed to distribute the Continental Commissions, agreeable to the Ranks lately settled.
The late Pay Master of the Massachusetts Forces, is once more called upon, in a peremptory manner, to settle his Accounts with the different Regiments, that it may be known, what money is due to the men up to the first of this month (August)[.] The General is sorry, that any difficulty or delay, should have happened, in a matter so plain, and simple in its nature. He now assures the Regiments of Massachusetts, as they seem to be the only Complainants and Sufferers, that if they do not get paid by their own Colony pay Master, before the first day of September, that he will order James Warren Esqr. Continental pay Master General, to pay each of the Massachusetts Regiments, for the month of august, and that he will moreover, use his endeavours to have their pay up to the 1st of August settled for and adjusted, as soon as possible.

Twenty Men from Col. Mansfields Regiment, & ten from Col. Gardiners, and two from each of the other Regiments in the Lines; and in Cambridge, to be sent, to join Capt. Francis, of Col. Mansfields regiment, to be forthwith employed in making of bricks none but Men who are acquainted with that service to be sent upon it.
Col. Prescott, with two Companies of his regiment; to march to Sewells point this day; The Col. will apply to the Quarter Master General, for the Tents that will be wanted for this detachment.
